This action, in the trial court, presented a contest with respect to the proper disbursement of the sum of $7,000, in round figures, which sum was in the registry of the trial court, and which the court had ordered to be taxed as a part of the costs and disbursed to certain attorneys in payment for valuable services rendered in connection with the settlement of an insolvent estate. The *Page 446 
Court of Appeals affirmed the finding and judgment of the trial court.
The $7,000 came into the registry of the court as a balance of net rentals collected by agents duly appointed by the court, pending a mortgage foreclosure and sale of mortgaged property.
The mortgagee claimed, at the time disbursement of the $7,000 was ordered, that the mortgage covered rentals as well as property, and that the rentals in the registry of the court should be ordered applied on the deficiency judgment if the property did not sell for a sum sufficient to pay the balance due on the mortgage debt. The property brought only about fifty per cent. of the mortgage debt.
Had these rents been applied on a deficiency judgment, there would have been no fund left from which compensation could have been paid to the attorneys for valuable services rendered in securing the setting aside of fraudulent conveyances of property which rightfully belonged to the creditors of the insolvent estate mentioned.
The judgment entered by the trial court and affirmed by the Court of Appeals accomplished substantial justice between all parties to the action.
Judgment affirmed.
JONES, MATTHIAS, DAY, ALLEN and STEPHENSON, JJ., concur. *Page 447